Citation Nr: 0640008	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for low back pain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to March 
1973 and from January 21, 1991, to July 12, 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Nashville, Tennessee, (hereinafter 
RO).  

In July 2006, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


REMAND

The July 2004 rating decision denied two issued as listed 
therein, entitlement to an increased rating for low back pain 
and entitlement to service connection for numbness and 
tingling in the lower extremities.  The veteran's August 2004 
Notice of Disagreement only referred to the issue of 
entitlement to service connection in the lower extremities, 
and this was the only issue addressed in the May 2005 
Statement of the Case.  However, the veteran and her 
representative clarified at the July 2006 hearing that that 
the veteran actually intended to perfect an appeal with 
respect to the denial of an increased rating for her service-
connected back disability, as she contends that an increased 
rating for her back disability is warranted due to tingling 
and numbness in her lower extremities resulting therefrom.  
As such, the issue on appeal has been framed as listed on the 
first page of this decision.  

The May 2005 Statement of the Case did not include the 
appropriate laws and regulations with respect to the issue of 
entitlement to an increased rating for a back disability or 
otherwise document consideration of this issue.  Thus, in 
order to avoid any potential prejudice to the veteran, the 
Board concludes that the RO must conduct the initial 
adjudication of the veteran's claim for an increased rating 
for her low back disability under all appropriate criteria.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO must 
include in its adjudication of the veteran's appeal 
consideration of regulatory changes to that portion of the 
Rating Schedule that addresses spine disorders.  See 68 Fed. 
Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  In order to apply these 
changes in the Rating Schedule to the veteran's claim, 
another examination will be necessary to obtain pertinent 
findings as contemplated by these changes.  The veteran 
expressed a willingness to attend such an examination in 
testimony to the undersigned, and the RO will thus be 
requested below to schedule the veteran for another VA 
examination.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on her part.  

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of her service-
connected back disability.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  The examiner should 
specifically address the following: 

a)  The physician must set forth the 
manifestations of the veteran's service-
connected low back disability, to include 
limitation of motion, and distinguish 
them from any non service-connected 
disability found to be present.  The 
range of motion studies should 
specifically record the veteran's forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation.  
The examiner should describe actual 
limitation of motion or the functional 
equivalent of limitation of motion due to 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement. 

b)  If the service connected disability 
includes ankylosis of the thoracolumbar 
spine, the examiner must state whether it 
is favorable or unfavorable.  For VA 
compensation purposes, unfavorable 
ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis 
results in one or more of the following:  
difficulty walking because of a limited 
line of vision; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis.

c)  The examiner should describe whether 
the veteran has any associated objective 
neurologic abnormalities due to her 
service-connected back disability, 
including, but not limited to, bowel or 
bladder impairment.

d)  The examiner should describe whether 
the service-connected back disability 
includes intervertebral disc syndrome, 
and if it does, the examiner should 
describe the degree of her intervertebral 
disc syndrome, and the amount of relief 
she has from it.

e)  The examiner should describe whether, 
due to service-connected disability, the 
veteran has persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.

f)  If the service connected disability 
associated with the veteran's back 
includes intervertebral disc syndrome, 
the examiner should also describe whether 
the veteran has incapacitating episodes 
(defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician), and if so, the total 
duration (in terms of weeks) of such 
episodes during the past year.

2.  The AMC must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the completion to the 
extent possible of the development 
requested above, the claim for an 
increased rating for low back pain must 
be adjudicated by the AMC.  If this 
adjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


